Ap-peal from an order of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered March 3, 2016. The order, among other things, denied the motion of defendant Donald J. Saulter, Jr. for summary judgment dismissing the complaint against him. Now, upon the stipulations of discontinuance signed by the attorneys for the parties on February 16 and June 23, 2017, and filed in the Wyoming County Clerk’s Office on April 28 and July 24, 2017, It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Peradotto, J.P., Carni, DeJoseph, Curran and Winslow, JJ.